Title: To James Madison from James Monroe, 2 August 1824
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington August 2. 1824
        
        I intended soon after the adjournment of Congress to have visited albemarle, & to have passed some time with you, but there have been so many objects to attend to here, of one kind or other, that it has been impossible for me, to execute a purpose, which I had much at heart. A fortnight ago, I took my family to Loudon where they now are. My return here, was producd, by the arrival of genl. Clark, with upwards of 20. chiefs from the different tribes, inhabiting the country, between our settlements & the Rocky mountain, & by the necessity of having a consultation, on some points, relating to the new govts. to the south, and also on the convention lately concluded with Russia, for the adjustment of differences, respecting the No. West coast. I shall remain a few days only, & then join my family. Whether I shall be able to see you this summer, is uncertain. I do not think that Mrs. Monroe could go with me, and doubt whether I can go without her. Her health is much impair’d, by many causes, & more particularly, by our long service, & the heavy burdens and cares to which she has been subjected, and to which, the strength of her constitution has not been equal. If the retirment to the country, & change of air, should relieve her, and other circumstances should permit, I will certainly see you, and as soon as I may be able.
        
        Mr. Salazar the minister from Columbia, stated lately, by order of his govt., that a French agent was expected at Bogota, having already arriv’d at the port, with power to treat with his govt. respecting its independence. He observ’d, that his govt. had been advised, from an authentic source, that the govt. of France would acknowledge its independence, on one condition, the establishment of monarchy, and leave the person to be placd in that station, to the people of Columbia—that Bolivar would not be objected to, if preferrd by them. He ask’d, should the proposition be rejected, and France become hostile, in consequence, what part the UStates, would take in that event? What aid, might they expect from us? The subject will of course be weighd, thoroughly, in giving the answer. The Executive has no right to compromit the nation, in any question of war, nor ought we to presume, that the people of Columbia, will hesitate as to the answer to be given, to any proposition, which touches so vitally their liberties.
        The Convention with Russia will, I presume, be very satisfactory to the nation. It consists of 6. articles. By the 1st. it is stipulated, that the citizens & subjects of the two parties, shall not be disturbd, in navigating the great Pacific ocean, nor in landing on the coast, at points, which are not already occupied, for the purpose of commerce with the natives, under the following restrictions. Art. 2d. That the citizens of the UStates shall not land at any point where there is a Russian establishment, without permission, from the governor, or commandant—reciprocatd as to Russians in our favor. 3d. No establishment shall be formd by citizens of the US., nor under their authority, on the no. west coast of am:, nor in the adjacent Islands, north of 54°40’ north Latitude; nor by Russians, south, of that lat:—4th. For 10. years from the signature of the treaty, the vessels of the two powers, & of their citizens & subjects, may reciprocally frequent, without impediment, the interior seas, Gulphs, harbours & creeks, on the coast, to fish, and trade with the natives. 5th. From this priviledge of trade, are excepted, spirituous liquors, arms, swords, powder, & munitions of war of every kind. Both powers agree to give effect to this provision, it being stipulated, that the vessels of neither shall visit, or detain the vessels of the other, by the seizure of merchandize, or any measure of force which may be engagd in this commerce; the high contracting powers, reserving to themselves, the right, to fix and inflict the penalties, on any breaches of the article. The 6th. requires that the ratifications be exchangd in 10. months from its signature.
        By this convention the claim to the “mare clausum” is given up; a very high northern lat: is establishd for our boundary with Russia, and our trade with the Indians placd for 10. years on a perfectly free footing; & after that term, left open for negotiation. The British govt. had, at our suggestion, agreed to treat in concert with us on both topicks, the navigation & boundaries, including the trade with the Indians, but on seeing that passage in the message which discountenancd the idea of further colonization on this

continent, declin’d it, on the presumption that it would give offense to Russia, a reason which was communicated, by Mr. Bagot, to the Russian govt., & also to Mr. Middleton. By entering into the negotiation, with us, singly, and conceding to us these points, especially that relating to navigation, the Emperor has shewn great respect for the UStates. England will of course have a similar stipulation, in favor of the free navigation of the Pacifick, but we shall have the credit, of having taken the lead, in this affair. I think also that the event derives additional importance, from the consideration, that the treaty has been concluded, since the receipt at Petersburg, of the message at the opening of the last session, of Congress, which expressd sentiments in regard to our principles & hemisphere, adverse to those entertaind by the holy alliance. Our best regards to Mrs. Madison and your mother—very sincerely I am dear Sir your friend & servant
        
          James Monroe
        
      